Justice Solomon,
concurring in part and dissenting in part.
I agree with the majority’s conclusion that N.J.S.A. 2C:33-4(c) (harassment statute) required clarification because subsection (c)’s language is impermissibly vague when viewed through the lens of First Amendment free speech protections. However, even under the majority’s clarification of the statutory requirements for subsection (c), I find that defendant Burkert’s conduct violates the harassment statute. Thus, I respectfully dissent as to the majori*288ty’s conclusion that Burkert escapes prosecution under the Court’s clarification of N.J.S.A. 2C:33-4(c)’s statutory requirements.
Preliminarily, as a reviewing court, we cannot “disturb the factual findings ... of the trial judge unless we are convinced that they are so manifestly unsupported by or inconsistent with the competent, relevant and reasonably credible evidence as to offend the interests of justice.” Rova Farms Resort, Inc. v. Inv’rs Ins. Co., 65 N.J. 474, 484, 323 A.2d 495 (1974). “However, legal issues are subject to de novo review; the appellate court owes no deference to legal conclusions drawn by the trial court.” H.S.P. v. J.K., 223 N.J. 196, 215, 121 A.3d 849 (2015) (citing M.S. v. Millburn Police Dep’t, 197 N.J. 236, 246 n.10, 962 A.2d 515 (2008)). Here, Burkert admitted under oath that he created, posted, and personally handed the offensive flyers to Halton. The trial court found that Burkert circulated the flyers in the parking garage of the correctional facility and in the employee locker room. Burkert further admitted under oath that he created and posted these flyers only “as payback for what [Halton] did to [Burkert’s] family.” As the majority concedes, “Burkert clearly intended to seriously annoy Halton.” Ante at 286, 174 A.3d at 1003.
Burkert’s conduct conflicts with the majority’s enunciated requirements of subsection (c)(1)—“construing] the terms ‘any other course of alarming conduct’ and ‘acts with purpose to alarm or seriously annoy1 as any repeated communications directed at a person that reasonably puts that person in fear for his safety or security.”
The flyers were copied and posted in the men’s locker room and in the employee parking lot of Halton’s place of employment, the Union County Jail, where Halton worked as a sergeant. As a sergeant, Halton had frequent contact with inmates and held a position of authority over other correctional officers. Moreover, Burkert knew Halton’s position and duties within the jail because they worked together for twenty years. Thus, Burkert knew that Halton’s safety could reasonably be threatened by posting the *289flyers within the jail where co-workers and inmates could easily see them.
The content of the flyers, see ante at 265, 174 A.3d at 991, was such as to inspire mockery and potential disobedience by inmates. Halton testified that the flyers made him fearful because inmates might have seen or redistributed the flyers. Halton testified that “inmates clean [the locker room] ... [s]o I was afraid that an inmate got a hold of it ... part of my anxiety [was] that they got a hold of it and they were showing it to all the inmates in the jail and that my authority was going to be undermined.” Halton also testified that he felt the flyers undermined his authority with coworkers as well, which led him to fear that his safety at the jail was in jeopardy. As this Court stated in Cesare v. Cesare, although “courts should not consider the victim’s actual fear, courts must still consider a plaintiffs individual circumstances and background in determining whether a reasonable person in that situation would have” felt fearful. 154 N.J. 394, 403, 713 A.2d 390 (1998). Here, it was reasonable to find that Halton feared for his safety considering he worked in a position of authority in a county jail where Burkert distributed the two profane flyers.
I now turn to the majority’s contention that the flyers were not “repeated communications.” New Jersey jurisprudence has scant instruction on the boundaries of what constitutes “repeated” conduct in the context of harassment. What instruction is available points toward a broad definition of “repeated communications.” See N.J.S.A. 2C:12-10(a)(2) (defining “[r]epeatedly” as conduct “on two or more occasions” in the context of stalking); Webster’s Second New College Dictionary 939 (2d ed. 2001) (defining “repeat” as “[t]o do or say something again”). Therefore, “repeated” conduct, as generally understood by a person of ordinary intelligence, is conduct done more than once. See State v. Goodwin, 224 N.J. 102, 112, 129 A.3d 316 (2016) (noting that, in construing statutes, courts “ascribe to the statutory words their ordinary meaning and significance” and view those words in context (quoting State v. Crawley, 187 N.J. 440, 452, 901 A.2d 924 (2006))).
*290Although the majority does not directly cite to State v. Hoffman, 149 N.J. 564, 695 A.2d 236 (1997), to support a narrow construction of “repeatedly,” Hoffman must be distinguished to avoid confusion. In Hoffman, this Court did not come to its holding based on the number of mailings (two) the defendant sent to the victim. 149 N.J. at 583, 695 A.2d 236. Rather the Court found the two mailings were insufficient to run afoul of N.J.S.A. 2C:33-4(a) because the mailings “were not sent anonymously, or at an extremely inconvenient hour, or in offensively coarse language”— thus, the mailings did not invade the victim’s privacy. Ibid.
However, as noted by the majority, N.J.S.A. 2C:33-4(c) was modeled after Model Penal Code (MPC) Section 250.4(5). See State v. Robinson, 217 N.J. 594, 606, 92 A.3d 656 (2014). The comments to MPC Section 250.4(5) provide three illustrations of conduct that would fall within the subsection and be considered harassment. MPC § 250.4 cmt. 5 (Am. Law Inst. 1980). The illustrations include “burning a cross on the lawn of a black family,” “leaving animal carcasses on a neighbor’s stoop,” and “shining a spotlight into a parked car in order to embarrass or frighten the occupants.” Ibid. Using the majority’s logic in this case, the MPC illustrations would not be harassment if the perpetrator did not directly interact with the black family regarding the cross burning or if the spotlight shone into the car illuminated conduct that was “common knowledge” to some of the community. The majority’s interpretation adds unreasonable and illogical requirements to “repeated communication” under N.J.S.A. 2C:33-4(c).
Burkert’s conduct also conflicts with the majority’s new requirements for subsection (2)—“repeatedly makes unwanted communications to a subject that intolerably interfere with that person’s reasonable expectation of privacy.” New Jersey recognizes a limited right to privacy in the workplace. See Stengart v. Loving Care Agency, Inc., 201 N.J. 300, 322, 990 A.2d 650 (2010) (finding plaintiff had reasonable expectation of privacy in “e-mails ... exchanged with her attorney on her personal, password-protected, *291web-based e-mail account, accessed on a company laptop”); Hennessey v. Coastal Eagle Point Oil Co., 129 N.J. 81, 102, 609 A.2d 11 (1992) (finding employer’s safety concerns could override employee’s right to privacy in mandating drug testing in workplace); Bresocnik v. Gallegos, 367 N.J. Super. 178, 183, 842 A.2d 276 (App. Div. 2004) (finding “a single hand-delivered letter to a work place does not illegally invade privacy”).
New Jersey also recognizes the common law tort of intrusion upon seclusion. Hennessey, 129 N.J. at 94, 609 A.2d 11. Although that tort is not at issue here, its elements are instructive and are as follows: an “intentional[ ] intrusion], physical ] or otherwise, upon the solitude or seclusion of another or his private affairs or concerns ... if the intrusion would be highly offensive to a reasonable person.” Restatement (Second) of Torts, § 652B (Am. Law Inst. 1977). Because New Jersey case law regarding privacy in the workplace focuses on the limits of illegal searches, intrusion upon seclusion is an illustrative parallel to this case.
I believe that, under New Jersey jurisprudence, it is clear that Halton had a reasonable expectation of privacy in his personal relationship with his wife. Included in that expectation of privacy is the expectation that his personal life would not be brought into his place of employment for all of his co-workers, and possibly inmates, to see, discuss, and ridicule. Furthermore, unlike cases that have balanced an employer or the public’s interest against the employee’s interest in privacy, the employer in this case does not have a competing interest. The flyers in this case served no overarching purpose or interest other than to harass Halton.
Thus, following subsection (2), Burkert’s conduct constitutes the criminal act of harassment. The communications found in the flyers were “unwanted” by Halton. The communications were repeated, as previously discussed. And the communications “intolerably interfere[d] with [Halton’s] reasonable expectation of privacy.”
*292It is clear to me that Burkert’s conduct falls squarely within the prohibited conduct of N.J.S.A. 2C:33—1(c) as interpreted by the majority. Therefore, I respectfully dissent.